Name: Commission Regulation (EC) NoÃ 246/2008 of 17 March 2008 amending Regulation (EC) NoÃ 1043/2005 implementing Council Regulation (EC) NoÃ 3448/93 as regards the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  agricultural policy
 Date Published: nan

 18.3.2008 EN Official Journal of the European Union L 75/64 COMMISSION REGULATION (EC) No 246/2008 of 17 March 2008 amending Regulation (EC) No 1043/2005 implementing Council Regulation (EC) No 3448/93 as regards the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular the first subparagraph of Article 8(3) thereof, Whereas: (1) The first paragraph of Article 14 of Commission Regulation (EC) No 1043/2005 (2) makes a detailed reference to the frequency of fixing the refund rates for basic products of Regulations mentioned in Article 1(1) exported in the form of non-Annex I goods. (2) The refunds may, in accordance with the Regulations mentioned in Article 1(1) of Regulation (EC) No 1043/2005, be granted when the internal and external market conditions justify so. Where the market situation does not justify the granting of refunds the periodical fixing may be suspended. (3) The second subparagraph of Article 8(3) of Regulation (EC) No 3448/93 makes reference to the same procedure for the granting of refunds on the agricultural products concerned when they are exported in unprocessed state. (4) For reasons of simplification and harmonisation it is appropriate to adapt Article 14 of Regulation (EC) No 1043/2005. (5) Regulation (EC) No 1043/2005 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 Article 14 of Regulation (EC) No 1043/2005 is replaced by the following: Article 14 The fixing of the rate of refund, as provided for in Article 13(3) of Regulation (EC) No 1784/2003 and the corresponding provisions of the other Regulations referred to in Article 1(1) of this Regulation, shall be effected each month per 100 kg of basic products. By way of derogation from the first paragraph: (a) for basic products listed in Annex I to this Regulation, the refund may be fixed according to another timetable determined in accordance with the procedure referred to in Article 16(2) of Regulation (EC) No 3448/93; (b) the rate of the refund on poultry eggs in shell, fresh or preserved, and eggs not in shell and egg yolks, suitable for human consumption, fresh, dried or otherwise preserved, not sweetened, shall be fixed for the same period as that for the refunds on those products exported unprocessed. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 172, 5.7.2005, p. 24. Regulation as last amended by Regulation (EC) No 1496/2007 (OJ L 333, 19.12.2007, p. 3).